DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Examiner acknowledges Applicant's claim for benefit as a Continuation of 14/678,890 filed 4/3/2015 (now US Patent No. 10,268,960), which is a Continuation of PCT/CN2013/084563 filed 9/29/2013 and which claims priority based on CN2012-10377563.3 filed 10/8/2012 in China. 
A certified copy of priority document CN2012-10377563.3 has been received in parent application 14/678,890, but this document is not in English and no certified translation has been provided. 
Examiner has searched the specification of 14/678,890 and finds no support for the concept: “determining to include the related post into the recommending content corresponding to the current post when a result of the integration of the weights and the one or more of the three recommendation results that includes the related post is above a threshold value”. Therefore, the earliest effective filing date for claims 20, 27, and 34 is the instant filing date: 2/28/2019.

Consideration of Art Cited in Parent Application(s)
As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation/divisional/continuation-in-part application of earlier filed application(s) and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application(s) as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.  The case file(s), including Office Action(s) for the parent application(s), have also been reviewed.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP §606.01. However, the title of the invention should be limited to 500 characters. Examiner suggests in including the aspect(s) of the claims which Applicant believes to be novel or nonobvious over the prior art.

Specification
The disclosure is objected to because of the following informalities: The specification lacks antecedent support for the claimed concept: “determining to include the related post into the recommending content corresponding to the current post when a result of the integration of the weights and the one or more of the three recommendation results that includes the related post is above a threshold value”, currently recited in claims 20, 27, and 34.
Appropriate correction is required.

Claim Objections
Claim(s) 16, 23, 30 is/are objected to because of the following informalities:  
Claim 16 Line 8: Change “the search behavior; a second” to – the search behavior, a second –.
Claim 23 Line 10: Change “the search behavior; a second” to – the search behavior, a second –.
Claim 30 Line 8: Change “the search behavior; a second” to – the search behavior, a second –.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-35 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 recites the limitation "the online forum" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 31-35 are rejected by virtue of depending upon a rejected claim.
Appropriate correction required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 16-35 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea); and because the claim(s) as a whole, considering all claim elements both individually and in combination, does/do not amount to significantly more than the judicial exception. 
Step 1: The claim is within a statutory category eligible for patent protection: process (claims 16-22), machines (claims 23-29), manufactures (claims 30-35), and compositions of matter. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).

Claim 16 (Independent)
	Step 2A, prong one: The claim recites An information recommendation method, comprising: acquiring, … forum, search behavior data, browsing behavior data, and click behavior data on recommended content of a specified user in the … forum … (Mental Processes which may be implemented with pen & paper); performing preprocessing on the search behavior data, the browsing behavior data, and the click behavior data on the recommended content, respectively, to obtain three recommendation results corresponding to the specified user, the three recommendation results comprising a first recommendation result based on the search behavior data[,] a second recommendation result based on the browsing behavior data and a third recommendation result based on the click behavior data (Mental Processes which may be implemented with pen & paper); performing distribution and integration on the first recommendation result, the second recommendation result, and the third recommendation result according to weights to obtain the recommending content to be recommended to the specified user corresponding to a current post (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); and when … the specified user is browsing the current post of the … forum, … the recommending content to the specified user, the recommending content being targeted to the specified user individually (Mental Processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: by a server coupled to an online, online, the server containing at least at memory and a processor, detecting that, online, presenting. The by a server coupled to an online, online, the server containing at least at memory and a processor, detecting that, online, presenting are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f). Furthermore, the detecting, presenting amount to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The by a server coupled to an online, online, the server containing at least at memory and a processor, detecting that, online, presenting amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Furthermore, the detecting, presenting amount to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 17
	Step 2A, prong one: The claim further recites wherein performing the preprocessing on the search behavior data to obtain the first recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper) comprises: filtering out noise data based on malicious clicks and robot crawling in the search behavior data to obtain noise-cancelled data, wherein the noise-cancelled data comprises a query string inputted in the online forum by the specified user (Mental Processes which may be implemented with pen & paper); counting a number of clicks triggered by each query string Qi on a post Ti of the online forum (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); calculating, according to the number of clicks triggered by each query string Qi on the post Ti, a click probability wi triggered by each query string on the post Ti by dividing a total number of clicks triggered by all query strings on the post Ti by the number of clicks triggered by query string Qi (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); establishing, according to the click probability wi triggered by each query string on the post Ti, a query vector for triggering a click on the post Ti, wherein the query vector is <wi, w2, ..., wi, ..., wn>, each query vector representing mapping relationships between the query strings and a post in the online forum (Mental Processes which may be implemented with pen & paper); and calculating, according to the query vector established for each post, a relevance degree between any two posts by measuring a distance between two established query vectors corresponding to the two posts, to obtain the first recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites no additional limitations beyond the abstract idea and the additional limitations already addressed above for the parent claim(s), which amounted to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f), and to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
  
Claim 18
	Step 2A, prong one: The claim further recites wherein performing the preprocessing on the browsing behavior data to obtain the second recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper) comprises: acquiring a post browsed by the specified user in the forum by analyzing the browsing behavior data (Mental Processes which may be implemented with pen & paper); categorizing, according to a section containing the browsed post, browsing behavior of the specified user into at least one parent subject segment (Mental Processes which may be implemented with pen & paper); calculating text similarities between titles of posts in each parent subject segment to obtain boundaries between child subject segments in each parent subject segment (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); according to the boundaries between the child subject segments of a corresponding parent subject segment, categorizing the corresponding parent subject segment to obtain at least one child subject segment (Mental Processes which may be implemented with pen & paper); establishing, according to each child subject segment, a browsing behavior matrix of the specified user, wherein the browsing behavior matrix comprises: a child subject and the number of appearing times that posts in the forum appear in the child subject, wherein posts in each child subject segment are under a same parent subject, and reflect clear and single interest of the user (Mental Processes which may be implemented with pen & paper); and performing a relevance degree calculation on the browsing behavior matrix, to obtain the second recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites no additional limitations beyond the abstract idea and the additional limitations already addressed above for the parent claim(s), which amounted to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f), and to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 19
	Step 2A, prong one: The claim further recites wherein performing the preprocessing on the click behavior data to obtain the third recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper) comprises: analyzing the click behavior data to obtain related posts of each post in the forum and to obtain the number of times that each related post is clicked (Mental Processes which may be implemented with pen & paper); and re-sorting, according to the number of times that each related post is clicked and a relationship between a click time when the related post is clicked and a current time, the related -5-Attorney Docket No. 00144.0220.01 US posts in the forum, so that a related post, having a large number of clicks and having a difference value between the click time and the current time within a preset range, is sorted in the front of a queue, to obtain the third recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites no additional limitations beyond the abstract idea and the additional limitations already addressed above for the parent claim(s), which amounted to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f), and to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 20
	Step 2A, prong one: The claim further recites wherein performing distribution and integration on the first recommendation result, the second recommendation result, and the third recommendation result according to weights to obtain the recommending content to be recommended to the specified user (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper) comprises: determining whether to include a related post into the recommending content corresponding to the current post of the online forum according to one or more of the three recommendation results that includes the related post and integration of the weights preset to the one or more of the three recommendation results (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); and determining to include the related post into the recommending content corresponding to the current post when a result of the integration of the weights and the one or more of the three recommendation results that includes the related post is above a threshold value (Mental Processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites no additional limitations beyond the abstract idea and the additional limitations already addressed above for the parent claim(s), which amounted to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f), and to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 21
	Step 2A, prong one: The claim further recites wherein performing distribution and integration on the first recommendation result, the second recommendation result, and the third recommendation result according to weights to obtain the recommending content to be recommended to the specified user (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper) comprises: calculating, respectively, a first average probability, a second average probability, and a third average probability that related posts of each post in the online forum appear in the first recommendation result, the second recommendation result, and the third recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); determining, respectively, according to the first average probability, the second average probability, and the third average probability, a weight of the first recommendation result, a weight of the second recommendation result, and a weight of the third recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); and performing, based on the weight of the first recommendation result, the weight of the second recommendation result, and the weight of the third recommendation result, distribution and integration on the first recommendation result, the second recommendation result, and the third recommendation result, to obtain the recommending content to be recommended to the specified user (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites no additional limitations beyond the abstract idea and the additional limitations already addressed above for the parent claim(s), which amounted to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f), and to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 22
	Step 2A, prong one: The claim further recites further comprising: performing and updating the acquiring and the preprocessing of the search behavior data, the browsing behavior data, and the click behavior data and performing the distribution and the integration on the first recommendation result, the second recommendation result, and the third recommendation result during a selected time period of a day (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites no additional limitations beyond the abstract idea and the additional limitations already addressed above for the parent claim(s), which amounted to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f), and to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 23 (Independent)
	Step 2A, prong one: The claim recites A … forum, comprising: … to perform: acquiring search behavior data, browsing behavior data, and click behavior data on recommended content of a specified user in the online forum (Mental Processes which may be implemented with pen & paper;-7-Attorney Docket No. 00144.0220.01 US performing preprocessing on the search behavior data, the browsing behavior data, and the click behavior data on the recommended content, respectively, to obtain three recommendation results corresponding to the specified user, the three recommendation results comprising a first recommendation result based on the search behavior data[,] a second recommendation result based on the browsing behavior data and a third recommendation result based on the click behavior data (Mental Processes which may be implemented with pen & paper); performing distribution and integration on the first recommendation result, the second recommendation result, and the third recommendation result according to weights to obtain the recommending content to be recommended to the specified user corresponding to a current post (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); and when … the specified user is browsing the current post of the … forum, … the recommending content to the specified user, the recommending content being targeted to the specified user individually (Mental Processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: server coupled to an online, one or more processors, a storage medium coupled to the one or more processor; wherein the one or more processors are configured, detecting that, online, presenting. The server coupled to an online, one or more processors, a storage medium coupled to the one or more processor; wherein the one or more processors are configured, detecting that, online, presenting are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f). Furthermore, the detecting, presenting amount to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The server coupled to an online, one or more processors, a storage medium coupled to the one or more processor; wherein the one or more processors are configured, detecting that, online, presenting amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Furthermore, the detecting, presenting amount to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 24
	Step 2A, prong one: The claim further recites wherein performing the preprocessing on the search behavior data to obtain the first recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper) comprises: filtering out noise data based on malicious clicks and robot crawling in the search behavior data to obtain noise-cancelled data, wherein the noise-cancelled data comprises a query string inputted in the online forum by the specified user (Mental Processes which may be implemented with pen & paper); counting a number of clicks triggered by each query string Qi on a post Ti of the online forum (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); calculating, according to the number of clicks triggered by each query string Qi on the post Ti, a click probability wi triggered by each query string on the post Ti by dividing a total -8-Attorney Docket No. 00144.0220.01 US number of clicks triggered by all query strings on the post Ti by the number of clicks triggered by query string Qi (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); establishing, according to the click probability wi triggered by each query string on the post Ti, a query vector for triggering a click on the post Ti, wherein the query vector is <wi, w2, ..., wi, ..., wn>, each query vector representing mapping relationships between the query strings and a post in the online forum (Mental Processes which may be implemented with pen & paper); and calculating, according to the query vector established for each post, a relevance degree between any two posts by measuring a distance between two established query vectors corresponding to the two posts, to obtain the first recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites no additional limitations beyond the abstract idea and the additional limitations already addressed above for the parent claim(s), which amounted to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f), and to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 25
	Step 2A, prong one: The claim further recites wherein performing the preprocessing on the browsing behavior data to obtain the second recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper) comprises: acquiring a post browsed by the specified user in the forum by analyzing the browsing behavior data (Mental Processes which may be implemented with pen & paper); categorizing, according to a section containing the browsed post, browsing behavior of the specified user into at least one parent subject segment (Mental Processes which may be implemented with pen & paper); calculating text similarities between titles of posts in each parent subject segment to obtain boundaries between child subject segments in each parent subject segment (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); according to the boundaries between the child subject segments of a corresponding parent subject segment, categorizing the corresponding parent subject segment to obtain at least one child subject segment (Mental Processes which may be implemented with pen & paper); establishing, according to each child subject segment, a browsing behavior matrix of the specified user, wherein the browsing behavior matrix comprises: a child subject and the number -9-Attorney Docket No. 00144.0220.01 US of appearing times that posts in the forum appear in the child subject, wherein posts in each child subject segment are under a same parent subject, and reflect clear and single interest of the user (Mental Processes which may be implemented with pen & paper); and performing a relevance degree calculation on the browsing behavior matrix, to obtain the second recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites no additional limitations beyond the abstract idea and the additional limitations already addressed above for the parent claim(s), which amounted to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f), and to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 26
	Step 2A, prong one: The claim further recites wherein performing the preprocessing on the click behavior data to obtain the third recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper) comprises: analyzing the click behavior data to obtain related posts of each post in the forum and to obtain the number of times that each related post is clicked (Mental Processes which may be implemented with pen & paper); and re-sorting, according to the number of times that each related post is clicked and a relationship between a click time when the related post is clicked and a current time, the related posts in the forum, so that a related post, having a large number of clicks and having a difference value between the click time and the current time within a preset range, is sorted in the front of a queue, to obtain the third recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites no additional limitations beyond the abstract idea and the additional limitations already addressed above for the parent claim(s), which amounted to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f), and to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 27
	Step 2A, prong one: The claim further recites wherein performing distribution and integration on the first recommendation result, the second recommendation result, and the third recommendation result according to weights to obtain the recommending content to be recommended to the specified user (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper) comprises: determining whether to include a related post into the recommending content corresponding to the current post of the online forum according to one or more of the three -10-Attorney Docket No. 00144.0220.01 US recommendation results that includes the related post and integration of the weights preset to the one or more of the three recommendation results (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); and determining to include the related post into the recommending content corresponding to the current post when a result of the integration of the weights and the one or more of the three recommendation results that includes the related post is above a threshold value (Mental Processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites no additional limitations beyond the abstract idea and the additional limitations already addressed above for the parent claim(s), which amounted to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f), and to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 28
	Step 2A, prong one: The claim further recites wherein performing distribution and integration on the first recommendation result, the second recommendation result, and the third recommendation result according to weights to obtain the recommending content to be recommended to the specified user (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper) comprises: calculating, respectively, a first average probability, a second average probability, and a third average probability that related posts of each post in the online forum appear in the first recommendation result, the second recommendation result, and the third recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); determining, respectively, according to the first average probability, the second average probability, and the third average probability, a weight of the first recommendation result, a weight of the second recommendation result, and a weight of the third recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); and performing, based on the weight of the first recommendation result, the weight of the second recommendation result, and the weight of the third recommendation result, distribution and integration on the first recommendation result, the second recommendation result, and the third recommendation result, to obtain the recommending content to be recommended to the specified user (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites no additional limitations beyond the abstract idea and the additional limitations already addressed above for the parent claim(s), which amounted to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f), and to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 29
	Step 2A, prong one: The claim further recites wherein the one or more processors are further configured to: perform and update the acquiring and the preprocessing of the search behavior data, the browsing behavior data, and the click behavior data and perform the distribution and the integration on the first recommendation result, the second recommendation result, and the third recommendation result during a selected time period of a day (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites no additional limitations beyond the abstract idea and the additional limitations already addressed above for the parent claim(s), which amounted to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f), and to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 30 (Independent)
	Step 2A, prong one: The claim recites … to perform: acquiring search behavior data, browsing behavior data, and click behavior data on recommended content of a specified user in the online forum (Mental Processes which may be implemented with pen & paper); performing preprocessing on the search behavior data, the browsing behavior data, and the click behavior data on the recommended content, respectively, to obtain three recommendation results corresponding to the specified user, the three recommendation results comprising a first recommendation result based on the search behavior data[,] a second recommendation result based on the browsing behavior data and a third recommendation result based on the click behavior data (Mental Processes which may be implemented with pen & paper); performing distribution and integration on the first recommendation result, the second recommendation result, and the third recommendation result according to weights to obtain the recommending content to be recommended to the specified user corresponding to a current post (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); and -12-Attorney Docket No. 00144.0220.01 USwhen … the specified user is browsing the current post of the … forum, … the recommending content to the specified user, the recommending content being targeted to the specified user individually (Mental Processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor … detecting that, online, presenting. The non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor … detecting that, online, presenting are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f). Furthermore, the detecting, presenting amount to insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor … detecting that, online, presenting amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Furthermore, the detecting, presenting amount to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 31
	Step 2A, prong one: The claim further recites wherein performing the preprocessing on the search behavior data to obtain the first recommendation result comprises: filtering out noise data based on malicious clicks and robot crawling in the search behavior data to obtain noise-cancelled data, wherein the noise-cancelled data comprises a query string inputted in the online forum by the specified user (Mental Processes which may be implemented with pen & paper); counting a number of clicks triggered by each query string Qi on a post Ti of the online forum (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); calculating, according to the number of clicks triggered by each query string Qi on the post Ti, a click probability wi triggered by each query string on the post Ti by dividing a total number of clicks triggered by all query strings on the post Ti by the number of clicks triggered by query string Qi (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); establishing, according to the click probability wi triggered by each query string on the post Ti, a query vector for triggering a click on the post Ti, wherein the query vector is <wi, w2, ..., wi, ..., wn>, each query vector representing mapping relationships between the query strings and a post in the online forum (Mental Processes which may be implemented with pen & paper); and calculating, according to the query vector established for each post, a relevance degree between any two posts by measuring a distance between two established query vectors corresponding to the two posts, to obtain the first recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites no additional limitations beyond the abstract idea and the additional limitations already addressed above for the parent claim(s), which amounted to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f), and to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 32
	Step 2A, prong one: The claim further recites wherein performing the preprocessing on the browsing behavior data to obtain the second recommendation result comprises: acquiring a post browsed by the specified user in the forum by analyzing the browsing behavior data (Mental Processes which may be implemented with pen & paper); categorizing, according to a section containing the browsed post, browsing behavior of the specified user into at least one parent subject segment (Mental Processes which may be implemented with pen & paper); calculating text similarities between titles of posts in each parent subject segment to obtain boundaries between child subject segments in each parent subject segment (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); according to the boundaries between the child subject segments of a corresponding parent subject segment, categorizing the corresponding parent subject segment to obtain at least one child subject segment (Mental Processes which may be implemented with pen & paper); establishing, according to each child subject segment, a browsing behavior matrix of the specified user, wherein the browsing behavior matrix comprises: a child subject and the number of appearing times that posts in the forum appear in the child subject, wherein posts in each child subject segment are under a same parent subject, and reflect clear and single interest of the user (Mental Processes which may be implemented with pen & paper); and performing a relevance degree calculation on the browsing behavior matrix, to obtain the second recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites no additional limitations beyond the abstract idea and the additional limitations already addressed above for the parent claim(s), which amounted to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f), and to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 33
	Step 2A, prong one: The claim further recites wherein performing the preprocessing on the click behavior data to obtain the third recommendation result comprises:
 analyzing the click behavior data to obtain related posts of each post in the forum and to obtain the number of times that each related post is clicked (Mental Processes which may be implemented with pen & paper); and re-sorting, according to the number of times that each related post is clicked and a relationship between a click time when the related post is clicked and a current time, the related posts in the forum, so that a related post, having a large number of clicks and having a difference value between the click time and the current time within a preset range, is sorted in the front of a queue, to obtain the third recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites no additional limitations beyond the abstract idea and the additional limitations already addressed above for the parent claim(s), which amounted to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f), and to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 34
	Step 2A, prong one: The claim further recites wherein performing distribution and integration on the first recommendation result, the second recommendation result, and the third recommendation result according to weights to obtain the recommending content to be recommended to the specified user comprises: determining whether to include a related post into the recommending content corresponding to the current post of the online forum according to one or more of the three recommendation results that includes the related post and integration of the weights preset to the one or more of the three recommendation results (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); and determining to include the related post into the recommending content corresponding to the current post when a result of the integration of the weights and the one or more of the three recommendation results that includes the related post is above a threshold value (Mental Processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites no additional limitations beyond the abstract idea and the additional limitations already addressed above for the parent claim(s), which amounted to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f), and to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 35
	Step 2A, prong one: The claim further recites wherein performing distribution and integration on the first recommendation result, the second recommendation result, and the -15-Attorney Docket No. 00144.0220.01 US third recommendation result according to weights to obtain the recommending content to be recommended to the specified user comprises: calculating, respectively, a first average probability, a second average probability, and a third average probability that related posts of each post in the online forum appear in the first recommendation result, the second recommendation result, and the third recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); determining, respectively, according to the first average probability, the second average probability, and the third average probability, a weight of the first recommendation result, a weight of the second recommendation result, and a weight of the third recommendation result (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper); and performing, based on the weight of the first recommendation result, the weight of the second recommendation result, and the weight of the third recommendation result, distribution and integration on the first recommendation result, the second recommendation result, and the third recommendation result, to obtain the recommending content to be recommended to the specified user (Mathematical Concepts and/or Mental Processes which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the parent claim(s), which amounted to a generic processor performing a generic computer function such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) and insignificant extra-solution activity which amounts to mere data gathering and outputting (see MPEP 2106.05(g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, this claim recites no additional limitations beyond the abstract idea and the additional limitations already addressed above for the parent claim(s), which amounted to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f), and to insignificant extra-solution activity which are insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-19, 21, 23-26, 28, 30-33, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, and 9-11 of U.S. Patent No. 10,268,960. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter in substantially the same language. For example, all of the details of instant claims 16, 17, and 18 are recited in claim 1 of USPN 10,268,960 as shown in detail the table below. The table also lists claim correspondence for the other rejected claims. The claims of the instant application are anticipated by the claims of the parent.

Instant 16/289,056
US Patent No. 10,268,960
Claim 16: An information recommendation method, comprising: 
acquiring, by a server coupled to an online forum, search behavior data, browsing behavior data, and click behavior data on recommended content of a specified user in the online forum, the server containing at least a memory and a processor;
performing preprocessing on the search behavior data, the browsing behavior data, and the click behavior data on the recommended content, respectively, to obtain three recommendation results corresponding to the specified user, the three recommendation results comprising a first recommendation result based on the search behavior data[,] a second recommendation result based on the browsing behavior data and a third recommendation result based on the click behavior data;
performing distribution and integration on the first recommendation result, the second recommendation result, and the third recommendation result according to weights to obtain the recommending content to be recommended to the specified user corresponding to a current post; and 
when detecting that the specified user is browsing the current post of the online forum, presenting the recommending content to the specified user, the recommending content being targeted to the specified user individually.  
























Claim 17: The method according to claim 16, wherein performing the preprocessing on the search behavior data to obtain the first recommendation result comprises: 
filtering out noise data based on malicious clicks and robot crawling in the search behavior data to obtain noise-cancelled data, wherein the noise-cancelled data comprises a query string inputted in the online forum by the specified user;
counting a number of clicks triggered by each query string Qi on a post Ti of the online forum;
calculating, according to the number of clicks triggered by each query string Qi on the post Ti, a click probability wi triggered by each query string on the post Ti by dividing a total number of clicks triggered by all query strings on the post Ti by the number of clicks triggered by query string Qi;
establishing, according to the click probability wi triggered by each query string on the post Ti, a query vector for triggering a click on the post Ti, wherein the query vector is <wi, w2, ..., wi, ..., wn>, each query vector representing mapping relationships between the query strings and a post in the online forum; and 
calculating, according to the query vector established for each post, a relevance degree between any two posts by measuring a distance between two established query vectors corresponding to the two posts, to obtain the first recommendation result.














Claim 18: The method according to claim 16, 
wherein performing the preprocessing on the browsing behavior data to obtain the second recommendation result comprises:
acquiring a post browsed by the specified user in the forum by analyzing the browsing behavior data;
categorizing, according to a section containing the browsed post, browsing behavior of the specified user into at least one parent subject segment;
calculating text similarities between titles of posts in each parent subject segment to obtain boundaries between child subject segments in each parent subject segment;
according to the boundaries between the child subject segments of a corresponding parent subject segment, categorizing the corresponding parent subject segment to obtain at least one child subject segment;
establishing, according to each child subject segment, a browsing behavior matrix of the specified user, wherein the browsing behavior matrix comprises: a child subject and the number of appearing times that posts in the forum appear in the child subject, wherein posts in each child subject segment are under a same parent subject, and reflect clear and single interest of the user; and 
performing a relevance degree calculation on the browsing behavior matrix, to obtain the second recommendation result.  
Claim 1: An information recommendation method, comprising:
acquiring, by a server coupled to an online forum, search behavior data, browsing behavior data, and click behavior data on recommended content of a specified user in the online forum, the server containing at least a memory and a processor;
performing preprocessing on the search behavior data, the browsing behavior data, and the click behavior data on the recommended content, respectively, to obtain three recommendation results, wherein the three recommendation results comprise a first recommendation result that includes first related posts corresponding to a post obtained based on the preprocessing on the search behavior data, a second recommendation result that includes second related posts corresponding to the post obtained based on the preprocessing on the browsing behavior data, and a third recommendation result that includes third related posts correspond to the post obtained based on the preprocessing on the click behavior data;
performing distribution and integration on the first recommendation result, the second recommendation result, and the third recommendation result according to weights preset to each of the three recommendation results and presenting recommending content to be recommended to the specified in the online forum, the recommending content being targeted to the specified user individually, including determining whether to include a related post in the recommending content corresponding to the post by determining one or more of the three recommendation results that includes the related post and combining the weights preset to the one or more of the three recommendation results; and 
presenting, by the server, the recommending content to the specified user, including: when detecting that the specified user is browsing the current post of the online forum, presenting a clickable link to a related post included in the recommending content corresponding to the current post, wherein the search behavior data, the browsing behavior data, and the click behavior data corresponding to the specified user are taken into comprehensive consideration in obtaining the recommending content based on the distribution and integration of the first recommendation result, the second recommendation result, and the third recommendation result, such that data used in recommendation is enriched, and accuracy of recommendation is improved;
wherein the step of performing preprocessing on the search behavior data to obtain the first recommendation result comprises:
filtering out, by the processor, noise data based on malicious clicks and robot crawling in the search behavior data to obtain noise-cancelled data such that accuracy of the recommending content is improved, wherein the noise-cancelled data comprises a query string inputted in the online forum by the specified user;
counting, by the processor, a number of clicks triggered by each query string Qi on a post Ti of the online forum;
calculating, by the processor according to the number of clicks triggered by each query string Qi on the post Ti, a click probability wi triggered by each query string on the post Ti by dividing a total number of clicks triggered by all query strings on the post Ti by the number of clicks triggered by query string Qi;
establishing, by the processor according to the click probability wi triggered by each query string on the post Ti, a query vector for triggering a click on the post Ti, wherein the query vector is <w1, w2, . . . , wi, . . . , wn>, wherein by denoting each post with the query vector composed of click probabilities of query strings, mapping relationships between the query strings and posts in the online forum are represented by each query vector; and
calculating, by the processor according to the query vector established for each post, a relevance degree between any two posts by measuring a distance between two established query vectors corresponding to the two posts, to obtain the first recommendation result, wherein the relevance degree based on the established mapping relationships between the query strings and posts in the online forum enriches data used for recommendation;
the step of performing preprocessing on the browsing behavior data to obtain the second recommendation result comprises:
acquiring a post browsed by the specified user in the forum by analyzing the browsing behavior data;
categorizing, according to a section containing the browsed post, browsing behavior of the specified user into at least one parent subject segment;
calculating text similarities between titles of posts in each parent subject segment to obtain boundaries between child subject segments in each parent subject segment;
according to the boundaries between the child subject segments of a corresponding parent subject segment, categorizing the corresponding parent subject segment to obtain at least one child subject segment;
establishing, according to each child subject segment, a browsing behavior matrix of the specified user, wherein the browsing behavior matrix comprises: a child subject and the number of appearing times that posts in the forum appear in the child subject, wherein posts in each child subject segment are under a same parent subject, and reflect clear and single interest of the user; and
performing a relevance degree calculation on the browsing behavior matrix, to obtain the second recommendation result such that the second recommendation result genuinely reflect a relationship between interest of the user and content of posts.
Claim 19
Claim 2
Claim 21
Claim 3
Claims 23-25
Claim 5
Claim 26
Claim 6
Claim 28
Claim 7
Claims 30-32
Claim 9
Claim 33
Claim 10
Claim 35
Claim 11


PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 20-23, 27-30, and 34-35 is/are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over 
Reda (“Metaphor: A System for Related Search Recommendations”) in view of
CN-102332006-A.

Claim 16 (Independent)
Reda discloses: An information recommendation method (e.g. §Abstract: mechanism for effectively combining several signals in building a unified dataset for related search recommendations), comprising: 
acquiring, by a server coupled to an online forum, search behavior data, browsing behavior data, and click behavior data on recommended content of a specified user in the online forum, the server containing at least a memory and a processor (e.g. §1: Metaphor, the related searches system on LinkedIn … capture several dimensions of relatedness in search activity or §5.3: cluster of 80 2x quad-core Nehalem-based Intel Xeon 550 Sun Fire x4275 machines at 2.533 GHz with 24 GB RAM and 8x1 TB SAATA drives or Figure 3);
performing preprocessing on the search behavior data, the browsing behavior data, and the click behavior data on the recommended content, respectively, to obtain three recommendation results corresponding to the specified user, the three recommendation results comprising a first recommendation result based on the search behavior data (e.g. §3.3: term overlap of queries … grouping unique queries … final scores we assign to potential recommendations depend on both how important the token is to the query, as well as how popular the other queries that are associated with the token are … use this score to generate recommendations based on partial matches)[,] a second recommendation result based on the browsing behavior data (e.g. §3.1: temporal locality between queries … grouping together queries performed by the same member… score is used to generate recommendations; EN: “browsing behavior” is very broad and encompasses any behavior when users are viewing the site, such as how they group their topics) and a third recommendation result based on the click behavior data (e.g. §3.2: click activity … similarity in click behavior … ranked clicks … use these adjusted scores when generating recommendations);
performing distribution and integration on the first recommendation result, the second recommendation result, and the third recommendation result according to weights to obtain the recommending content to be recommended to the specified user corresponding to a current post (e.g. §3.5: Ensemble Approach … After generating related searches (recommendations) using the three separate signals … create a unified recommendation dataset that will be shown … combine signals together … prioritize signals in the step-wise union … to promote potentially better recommendations … threshold minimum edit distance … display related searches … from this union set or §5.2.2: combine recommendations … establish priority in our union approach, we looked at individual performance of the signals … for each individual approach); and 
when detecting that the specified user is browsing the current post of the online forum, presenting the recommending content to the specified user, the recommending content …(e.g. §3.4: member … when searching … might benefit from query suggestions or §3.5: display related searches or §4: resulting recommendations are served to end users). 
Reda fails to explicitly recite:
being targeted to the specified user individually.
CN-102332006-A discloses: 
acquiring, by a server (e.g. ¶¶228,230: server) coupled to an online forum, search behavior data, browsing behavior data, and click behavior data on recommended content of a specified user in the online forum, the server containing at least a memory and a processor (e.g. ¶102: "historical interest" through to excavate the historic action data of the user to obtain the user interest degree of different information topic distribution. in the historic action data of the user, generally records the user information-based search, browsing and click behavior, these information can be used to represent the interests of the user or ¶111: registered user of the website, the system will record the various behaviour, and the behaviour is recorded in the user log, the usual browsing action of the user behaviour data comprises user data, click behavior data, search behavior data);
performing preprocessing on the search behavior data, the browsing behavior data, and the click behavior data on the recommended content, respectively … (e.g. ¶115: through statistical user browsing, clicking, search action times, obtain the user interest degree distribution to different information topics);
performing distribution and integration on the [search behavior, browsing behavior, and click behavior] according to weights to obtain the recommending content to be recommended to the specified user corresponding to a current post (e.g. ¶116: giving different weight values to browsing, clicking, search behavior and weighting process is performed to obtain one comprehensive historical behaviour interest; Also see ¶147); and 
when detecting that the specified user is browsing the current post of the online forum, presenting the recommending content to the specified user, the recommending content being targeted to the specified user individually (e.g. ¶55: push information determining module, for calculating the degree of matching with z. The M46 determines the size of the push the information to the current user or ¶83: The technical solution provided by the embodiment of the invention using user historic action data on the website for information push, the historic action data can objectively reflect the user stably for a long time, so it can eliminate single search behaviour of the user on a certain degree influence of accidental. by comparing distribution of historical interest distributed and immediate interest degree of different information subject of the matching degree of the user, and controlling the number of push information according to the matching degree. if the matching degree is high, it indicates that the user's current search action and the long-term demand is certificated, then it can push large amounts of control information, if the matching degree is low, it can control the push number less information, or not to push information, so as to reduce the interference to the user. and it can effectively save resource of the server and client end, reducing network bandwidth occupied by invalid or ¶204: the arrangement order to the current user. In a specific implementation, can only be done by sequencing the information according to the size of M 46, can be of value as one parameter affects the ordering result, combined with the other parameters, such as quality of each piece of information itself, the attention degree, update time, etc. in the actual ordering process through multiple parameters including power weighted summation or weighted product and so on, calculates the ranking score of each strip information, then according to the ranking score of the calculated the information push result in order; Also see ¶226).  
Rationale:
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Reda by targeting a specific user as taught by CN-102332006-A for the benefit of pushing recommendation/information when the matching degree for the user’s current search action is high but not if the matching degree is low to reduce interference to the user and save computing resources (CN-102332006-A especially e.g. ¶83).

Claim 23 (Independent)
Reda discloses: A server coupled to an online forum (e.g. §1: Metaphor, the related searches system on LinkedIn … capture several dimensions of relatedness in search activity or §5.3: cluster of 80 2x quad-core Nehalem-based Intel Xeon 550 Sun Fire x4275 machines at 2.533 GHz with 24 GB RAM and 8x1 TB SAATA drives), comprising: 
one or more processors (e.g. §5.3: cluster of 80 2x quad-core Nehalem-based Intel Xeon 550 Sun Fire x4275 machines at 2.533 GHz with 24 GB RAM and 8x1 TB SAATA drives or Figure 3); and 
a storage medium coupled to the one or more processor (e.g. §5.3: cluster of 80 2x quad-core Nehalem-based Intel Xeon 550 Sun Fire x4275 machines at 2.533 GHz with 24 GB RAM and 8x1 TB SAATA drives or Figure 3);
wherein the one or more processors are configured (e.g. §5.3: cluster of 80 2x quad-core Nehalem-based Intel Xeon 550 Sun Fire x4275 machines at 2.533 GHz with 24 GB RAM and 8x1 TB SAATA drives or Figure 3) to perform: the limitations as met by the combination of Reda and CN-102332006-A substantially as mapped for claim 16 above based on the same rationale. 


Claim 30 (Independent)
Reda discloses: A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor (e.g. §4: runs on Hadoop, an open source implementation … parallel programs or §5.3: cluster of 80 2x quad-core Nehalem-based Intel Xeon 550 Sun Fire x4275 machines at 2.533 GHz with 24 GB RAM and 8x1 TB SAATA drives or Figure 3) to perform: 
the limitations as met by the combination of Reda and CN-102332006-A substantially as mapped for claim 16 above based on the same rationale.


Claims 20, 27, & 34
Reda fails to explicitly recite: 
including a post based on a threshold.
CN-102332006-A discloses: wherein performing distribution and integration on the first recommendation result, the second recommendation result, and the third recommendation result according to weights to obtain the recommending content to be recommended to the specified user comprises: 
determining whether to include a related post into the recommending content corresponding to the current post of the online forum according to one or more of the three recommendation results that includes the related post and integration of the weights preset to the one or more of the three recommendation results (e.g. ¶126: calculating matching degree Mtlb zeta and zeta, push information to the current user or ¶128: normalized represented in vector form, thus using the vector include angle formula, calculating the current user to historical interest distributed and instant interest degree of different information topic allocation of the matching degree or ¶132: if the calculated matching degree Mtlb higher zeta and zeta, indicates that the current search behaviour of the user requirement is consistent with the long-term, and then it can be controlling push information of large number; if Mtlb is low, it can control the push number less information, or does not perform information push or 133: pre-setting a matching degree threshold value, if the calculated matching degree is greater than the threshold value, then pushes the information to the user, otherwise, not sending the information to the user); and 
determining to include the related post into the recommending content corresponding to the current post when a result of the integration of the weights and the one or more of the three recommendation results that includes the related post is above a threshold value (e.g. ¶133: pre-setting a matching degree threshold value, if the calculated matching degree is greater than the threshold value, then pushes the information to the user, otherwise, not sending the information to the user).  
Rationale:
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Reda by targeting a specific user as taught by CN-102332006-A for the benefit of pushing recommendation/information when the matching degree for the user’s current search action is high but not if the matching degree is low to reduce interference to the user and save computing resources (CN-102332006-A especially e.g. ¶83).


Claims 21, 28, & 35
Reda fails to explicitly recite: 
acquired the behavior data during a selected time period.
CN-102332006-A discloses: further comprising:  wherein performing distribution and integration on the first recommendation result, the second recommendation result, and the third recommendation result according to weights to obtain the recommending content to be recommended to the specified user comprises: 
calculating, respectively, a first average probability, a second average probability, and a third average probability that related posts of each post in the online forum appear in the first recommendation result, the second recommendation result, and the third recommendation result (e.g. ¶¶102,104,117: conditional probability used to represent user interest distribution of historical behavior); 
determining, respectively, according to the first average probability, the second average probability, and the third average probability, a weight of the first recommendation result, a weight of the second recommendation result, and a weight of the third recommendation result (e.g. ¶¶102,104,117: conditional probability used to represent user interest distribution of historical behavior); and 
performing, based on the weight of the first recommendation result, the weight of the second recommendation result, and the weight of the third recommendation result, distribution and integration on the first recommendation result, the second recommendation result, and the third recommendation result, to obtain the recommending content to be recommended to the specified user (e.g. ¶¶102,104,117: conditional probability used to represent user interest distribution of historical behavior or ¶191: weight summation or ¶204: power weighted summation … calculates the ranking score of each … then according to the ranking score of the calculated the information results in order).  
Rationale:
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Reda by based on weighted probabilities to generate the ranking score and ordering as taught by CN-102332006-A for the benefit of pushing recommendation/information when the matching degree for the user’s current search action is high but not if the matching degree is low to reduce interference to the user and save computing resources (CN-102332006-A especially e.g. ¶83).

Claims 22 & 29
Reda fails to explicitly recite: 
acquired the behavior data during a selected time period.
CN-102332006-A discloses: further comprising: 
performing and updating the acquiring and the preprocessing of the search behavior data, the browsing behavior data, and the click behavior data and performing the distribution and the integration on the first recommendation result, the second recommendation result, and the third recommendation result during a selected time period of a day (e.g. ¶154: obtaining the historic action of the window period relative to historical data of a single user; Also see ¶¶112,117; EN: The person of ordinary skill in the art at the time the invention was made would have clearly understood that a window period related to a time period of a day to be within ordinary experimentation).  
Rationale:
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Reda by obtaining historic behavior data of a window period for a specific user as taught by CN-102332006-A for the benefit of reducing that data quantity to be processed (CN-102332006-A especially e.g. ¶158).


Claim Rejections - 35 USC § 103
Claims 19, 26, and 33 is/are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over 
Reda (“Metaphor: A System for Related Search Recommendations”) in view of
CN-102332006-A further in view of
CN-103631779-A.

Claims 19, 26, & 33
The combination Reda and CN-102332006-A of fails to explicitly recite:
re-sorting according to the number of times a related post is clicked.
CN-103631779-A discloses: wherein performing the preprocessing on the click behavior data to obtain the third recommendation result comprises: 
analyzing the click behavior data to obtain related posts of each post in the forum and to obtain the number of times that each related post is clicked (e.g. ¶6: pre-processing the data … user log … user click result … user clicking rate … total clicking times of the user); and 
re-sorting, according to the number of times that each related post is clicked and a relationship between a click time when the related post is clicked and a current time, the related -5-Attorney Docket No. 00144.0220.01 US posts in the forum, so that a related post, having a large number of clicks and having a difference value between the click time and the current time within a preset range, is sorted in the front of a queue, to obtain the third recommendation result (e.g. ¶6: result reordering based on user behaviour of user information … extracting the user click information in step (2.1). extracting the single search engine the user clicking rate of the user clicking rate = times for the query Q, the user click result page address URL of/query Q total clicking times of the user, step (2.2). multiple searching engine user clicking information, using a probability expression P (URL | query Q) is represented after combining the result page address URL of the user click query Q of user click).  
Rationale:
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of the combination of Reda and CN-102332006-A by reordering results based on pre-processed number of clicks of each related post as taught by for the benefit of reordering results based on user action information to screen query sets (CN-103631779-A especially e.g. ¶6).

Allowable Subject Matter
Claims 17-18 and 24-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 31-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The subject matter of claims 17-18, 24-25, and 31-32 is considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the context of the claims including the combination of:
For claims 17, 24, & 31: wherein performing the preprocessing on the search behavior data to obtain the first recommendation result comprises: 
filtering out noise data based on malicious clicks and robot crawling in the search behavior data to obtain noise-cancelled data, wherein the noise-cancelled data comprises a query string inputted in the online forum by the specified user;
counting a number of clicks triggered by each query string Qi on a post Ti of the online forum;
calculating, according to the number of clicks triggered by each query string Qi on the post Ti, a click probability wi triggered by each query string on the post Ti by dividing a total number of clicks triggered by all query strings on the post Ti by the number of clicks triggered by query string Qi;
establishing, according to the click probability wi triggered by each query string on the post Ti, a query vector for triggering a click on the post Ti, wherein the query vector is <wi, w2, ..., wi, ..., wn>, each query vector representing mapping relationships between the query strings and a post in the online forum; and 
calculating, according to the query vector established for each post, a relevance degree between any two posts by measuring a distance between two established query vectors corresponding to the two posts, to obtain the first recommendation result.

For claims 18, 25, & 32: wherein performing the preprocessing on the browsing behavior data to obtain the second recommendation result comprises:
acquiring a post browsed by the specified user in the forum by analyzing the browsing behavior data;
categorizing, according to a section containing the browsed post, browsing behavior of the specified user into at least one parent subject segment;
calculating text similarities between titles of posts in each parent subject segment to obtain boundaries between child subject segments in each parent subject segment;
according to the boundaries between the child subject segments of a corresponding parent subject segment, categorizing the corresponding parent subject segment to obtain at least one child subject segment;
establishing, according to each child subject segment, a browsing behavior matrix of the specified user, wherein the browsing behavior matrix comprises: a child subject and the number of appearing times that posts in the forum appear in the child subject, wherein posts in each child subject segment are under a same parent subject, and reflect clear and single interest of the user; and 
performing a relevance degree calculation on the browsing behavior matrix, to obtain the second recommendation result.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831.  The examiner can normally be reached on Monday, Tuesday, Thursday 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B.B./
Examiner, Art Unit 2127

***



/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127